DETAILED ACTION

This Office Action is in response to the Amendment filed July 27, 2022. Claim(s) 1, 5, 9-11, 15, 19, and 20 have been amended. Therefore, Claim(s) 1-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

Claim(s) 1 and 11 is/are objected to because of the following informalities: 
As to Claim 1, Claim 1 lines 9-10 discloses “… driver speed with respect to ta designated speed limit;” the Examiner suggests “… driver speed with respect to a designated speed limit;”
As to Claim 11, Claim 11 lines 5-6 discloses “… driver speed with respect to ta designated speed limit;” the Examiner suggests “… driver speed with respect to a designated speed limit;”
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-22 of U.S. Patent No. 10,848,454 B2 in view of Taylor (US 2016/0080163 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-20 is/are generic to all that is recited in claim(s) 1-22 of U.S. Patent No. 10,848,454 B2. That is, claim(s) 1-20 is/are anticipated by claim(s) 1-22 of U.S. Patent No. 10,848,454 B2.
Claim(s) 1 and 11 of the instant application adds the feature of determining the proximity of a driver based on the driver speed with respect to a designated speed limit, absent from the patent claims.
However, in the same field of endeavor, Taylor teaches the ability for vehicle to vehicle communication based in received proximity data information of a driver (Taylor; [0021]). The proximity data can include position of the vehicle, the current speed, the speed history on a particular road, and/or the speed limit for the road on which the vehicle is traveling (Taylor; Fig. 7; [0019, 0073, 0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims such that the proximity of the driver can be determined based on the deriver speed with respect to a designated speed limit based upon the teachings of Taylor to provide timely alerts to other drivers observing events within a certain area (Taylor; [0014]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2007/0162550 A1, hereinafter Rosenberg), in view of Liu et al. (US 2014/0214933 A1, hereinafter Liu) and Taylor (US 2016/0080163 A1).

As Amended to Claim 1, Rosenberg discloses a computer-implemented system for facilitating communication between drivers, comprising: 
a database to store location data for a plurality of drivers ((Rosenberg; [0024]), where Rosenberg discloses a locative server that communicates with a plurality of vehicles and maintains a database that includes substantially current spatial position information, direction of travel information, UVI information, UMA information, and optional additional information about each vehicle); 
a server comprising a central processing unit ((Rosenberg; [0023]), where Rosenberg discloses a locative sensor in communication one tor more locative servers.), memory, an input port to receive the location data from the database ((Rosenberg; [0066]), where Rosenberg discloses a server accessible by a plurality of vehicles, each of said vehicles employing a local computing device with wireless communication capability and spatial location tracking capability. The methods and apparatus as disclosed herein enable the local computing device of a first vehicle to access information about and/or initiate communication with a second vehicle based in whole or in part upon the relative location of said second vehicle with respect to said first vehicle), and an output port, wherein the central processing unit ((Rosenberg; [0025]), where Rosenberg discloses providing spatial position information and current direction of travel information.) is configured to: 
determine for a driver, other drivers within a proximity of the driver, wherein the proximity is determined based on one or more of a density of traffic and driver speed ((Rosenberg; [0020, 0025, 0038]), where Rosenberg discloses enabling vehicle to vehicle communication and/or vehicle to vehicle information access based upon the relative spatial location/speed between the nearby vehicles.); 
facilitate communication between the driver and at least one other driver as participants in a conversation comprising ((Rosenberg; [0025, 0038]), where Rosenberg discloses enabling vehicle to vehicle communication and/or vehicle to vehicle information access based upon the relative spatial location/speed between the nearby vehicles.): 
receive a natural language utterance from one of the participants; compare the natural language utterance with predefined commands, select one of the predefined commands that best matches the natural language utterance; and provide the command to the other participant in the conversation ((Rosenberg; Fig. 3; [0045-0046, 0099]), where Rosenberg discloses for one driver to transmit voice messages to other drivers.).
However, Rosenberg does not disclose a social bubble comprising a network of other drivers within a proximity of the driver, facilitate communication between the driver and the at least one other driver in the social bubble, and update the other drivers in the social bubble as the proximity between the driver and one or more of the other drivers changes.
In an analogous art, Liu discloses a social bubble comprising a network of other drivers within a proximity of the driver ((Liu; [0038]), where Liu discloses a driver could request "find friends close to my current location." The command may be sent to the message cloud through a control application. A message filter could process the requests and obtain location information from other drivers in a social group or show a map with locations of the user's friend. The information can then be provided to the driver. At the same time, other drivers may seek to initiate communication with each other through messaging or other requests.); and facilitate communication between the driver and the at least one other driver in the social bubble ((Liu; Figs. 2 & 3; [0043-0044]), where Liu discloses the ability to drivers to verbally control and interact with the social networking system.); and update the other drivers in the social bubble as the proximity between the driver and one or more of the other drivers changes ((Liu; [0063-0064, 0066, 0068, 0077]), where Liu discloses the ability to update the other drivers in the social bubble as well as managing the size of the social bubble.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenberg to include a social bubble comprising a network of other drivers within a proximity of the driver, facilitate communication between the driver and the at least one other driver in the bubble, and update the other drivers in the social bubble as the proximity between the driver and one or more of the other drivers changes as taught by Liu to enable vehicular social networking in order to receive a list of friends who are currently driving their respective vehicles and to display a list of friends in a selectable manner to share information and communicate with (Liu; [0005-0007]).
However, Rosenberg-Liu does not disclose determining the proximity of a driver based on the driver speed with respect to a designated speed limit. 
In an analogous art, Taylor teaches the ability for vehicle to vehicle communication based in received proximity data information of a driver (Taylor; [0021]). The proximity data can include position of the vehicle, the current speed, the speed history on a particular road, and/or the speed limit for the road on which the vehicle is traveling (Taylor; Fig. 7; [0019, 0073, 0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims such that the proximity of the driver can be determined based on the deriver speed with respect to a designated speed limit based upon the teachings of Taylor to provide timely alerts to other drivers observing events within a certain area (Taylor; [0014]).

As to Claim 2, Rosenberg-Liu-Taylor discloses a system according to claim 1, wherein the driver and each of the other drivers are associated with a vehicle equipped with a GPS navigation system (Rosenberg; [0034-0035]).

As to Claim 3, Rosenberg-Liu-Taylor discloses a system according to claim 2, wherein the central processing unit determines location coordinates for each vehicle at a time period comprising one of a continuously, at predetermined times, and as requested ((Rosenberg; [0034-0035]), where Rosenberg the vehicle location can be obtained continuously or as requested.).

As to Claim 4, Rosenberg-Liu-Taylor discloses a system according to claim 2, wherein the participants communicate via a microphone located in the associated vehicle or via a microphone of a handheld mobile device ((Liu; [0046]), where Liu discloses use of microphone with the vehicle.).

As to Amended Claim 5, Rosenberg-Liu-Taylor discloses a system according to claim 1, wherein the central processing unit identifies one or more of the other drivers for removal from the social bubble and prevents at least one of the one or more other drivers from removal when the at least one other driver is communicating with the driver ((Liu; [0063-0064, 0066, 0068, 0077]), where Liu discloses the ability to update the other drivers in the social bubble as well as managing the size of the social bubble.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 7, Rosenberg-Liu-Taylor discloses a system according to claim 1, wherein the central processing unit determines the proximity, comprising one or more of: identifying a high traffic density and assigning a short proximity distance as the proximity (Rosenberg; [0020]); identifying a low traffic density and assigning a long proximity distance as the proximity  (Rosenberg; [0020]); identifying a speed of the driver as over a predetermined speed limit and assigning a longer proximity distance as the proximity (Rosenberg; [0018, 0020, 0022, 0024]); and identifying a speed of the driver as under the predetermined speed limit and assigning a shorter proximity distance as the proximity (Rosenberg; [0018, 0020, 0022, 0024]).

As to Claim 8, Rosenberg-Liu-Taylor discloses 8 system according to claim 1, wherein the central processing unit maintains a distance grid with values for one of traffic density or driver speed along a horizontal axis and values for the other of the traffic density or driver speed along a vertical axis and determines the proximity by identifying the values for traffic density and driver speed in the distance grid for the driver (Rosenberg; [0018, 0020, 0022, 0024]).

As to Amended Claim 9, Rosenberg-Liu-Taylor discloses a system according to claim 1, wherein the central processing unit applies a size threshold to the other drivers in the social bubble and reduces a number of the other drivers in the social bubble when the number of the other drivers in the bubble exceeds the threshold ((Liu; [0063-0064, 0066, 0068, 0077]), where Liu discloses the ability to update the other drivers in the social bubble as well as managing the size of the social bubble.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Amended Claim 10, Rosenberg-Liu-Taylor discloses a system according to claim 9, wherein the central processing unit determines one or more of the other drivers to remove from the social bubble, comprising: 
applying one or more rules to the other drivers; and selecting at least one of the other drivers that satisfies the one or more rules for removal from the social bubble ((Liu; [0063-0064, 0066, 0068, 0077]), where Liu discloses the ability to update the other drivers in the social bubble as well as managing the size of the social bubble.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Amended Claim 11, Rosenberg discloses a computer-implemented method for facilitating communication between drivers, comprising: 
determining for a driver, other drivers within a proximity of the driver, wherein the proximity is determined based on one or more of a density of traffic and driver speed ((Rosenberg; [0020, 0025, 0038]), where Rosenberg discloses enabling vehicle to vehicle communication and/or vehicle to vehicle information access based upon the relative spatial location/speed between the nearby vehicles.);
facilitating communication between the driver and at least one other driver as participants in a conversation comprising ((Rosenberg; [0025, 0038]), where Rosenberg discloses enabling vehicle to vehicle communication and/or vehicle to vehicle information access based upon the relative spatial location/speed between the nearby vehicles.):
receiving a natural language utterance from one of the participants; comparing the natural language utterance with predefined commands, selecting one of the predefined commands that best matches the natural language utterance; and providing the command to the other participant in the conversation ((Rosenberg; Fig. 3; [0045-0046, 0099]), where Rosenberg discloses for one driver to transmit voice messages to other drivers.).
However, Rosenberg does not disclose a social bubble comprising a network of other drivers within a proximity of the driver, facilitate communication between the driver and the at least one other driver in the social bubble, and updating the social bubble as the proximity between the driver and one or more of the other drivers changes.
In an analogous art, Liu discloses a social bubble comprising a network of other drivers within a proximity of the driver ((Liu; [0038]), where Liu discloses a driver could request "find friends close to my current location." The command may be sent to the message cloud through a control application. A message filter could process the requests and obtain location information from other drivers in a social group or show a map with locations of the user's friend. The information can then be provided to the driver. At the same time, other drivers may seek to initiate communication with each other through messaging or other requests.); and facilitate communication between the driver and the at least one other driver in the bubble ((Liu; Figs. 2 & 3; [0043-0044]), where Liu discloses the ability to drivers to verbally control and interact with the social networking system.); and update the other drivers in the social bubble as the proximity between the driver and one or more of the other drivers changes ((Liu; [0063-0064, 0066, 0068, 0077]), where Liu discloses the ability to update the other drivers in the social bubble as well as managing the size of the social bubble.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenberg to include a social bubble comprising a network of other drivers within a proximity of the driver, facilitate communication between the driver and the at least one other driver in the bubble, and update the other drivers in the social bubble as the proximity between the driver and one or more of the other drivers changes as taught by Liu to enable vehicular social networking in order to receive a list of friends who are currently driving their respective vehicles and to display a list of friends in a selectable manner to share information and communicate with (Liu; [0005-0007]).
However, Rosenberg-Liu does not disclose determining the proximity of a driver based on the driver speed with respect to a designated speed limit. 
In an analogous art, Taylor teaches the ability for vehicle to vehicle communication based in received proximity data information of a driver (Taylor; [0021]). The proximity data can include position of the vehicle, the current speed, the speed history on a particular road, and/or the speed limit for the road on which the vehicle is traveling (Taylor; Fig. 7; [0019, 0073, 0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims such that the proximity of the driver can be determined based on the deriver speed with respect to a designated speed limit based upon the teachings of Taylor to provide timely alerts to other drivers observing events within a certain area (Taylor; [0014]).

As to Claim 12, Rosenberg-Liu-Taylor discloses a method according to claim 11, wherein the driver and each of the other drivers are each associated with a vehicle equipped with a GPS navigation system (Rosenberg; [0034-0035]).

As to Claim 13, Rosenberg-Liu-Taylor discloses a method according to claim 12, further comprising: locating location coordinates for each vehicle at a time period comprising one of a continuously, at predetermined times, and as requested ((Rosenberg; [0034-0035]), where Rosenberg the vehicle location can be obtained continuously or as requested.).

As to Claim 14, Rosenberg-Liu-Taylor discloses a method according to claim 12, wherein the participants communicate via a microphone located in the associated vehicle or via a microphone of a handheld mobile device ((Liu; [0046]), where Liu discloses use of microphone with the vehicle.).

As to Amended Claim 15, Rosenberg-Liu-Taylor discloses a method according to claim 11, further comprising: 
identifying one or more of the other drivers for removal from the social bubble; and preventing at least one of the one or more other drivers from removal when the at least one other driver is communicating with the driver ((Liu; [0063-0064, 0066, 0068, 0077]), where Liu discloses the ability to update the other drivers in the social bubble as well as managing the size of the social bubble.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 17, Rosenberg-Liu-Taylor discloses a method according to claim 11, further comprising: 
determining the proximity, comprising one or more of: identifying a high traffic density and assigning a short proximity distance as the proximity (Rosenberg; [0020]); identifying a low traffic density and assigning a long proximity distance as the proximity (Rosenberg; [0020]); identifying a speed of the driver as over a predetermined speed limit and assigning a longer proximity distance as the proximity (Rosenberg; [0018, 0020, 0022, 0024]); and identifying a speed of the driver as under the predetermined speed limit and assigning a shorter proximity distance as the proximity (Rosenberg; [0018, 0020, 0022, 0024]).

As to Claim 18, Rosenberg-Liu-Taylor discloses a method according to claim 11, further comprising: 
maintaining a distance grid with values for one of traffic density or driver speed along a horizontal axis and values for the other of the traffic density or driver speed along a vertical axis; and determining the proximity by identifying the values for traffic density and driver speed in the distance grid for the driver (Rosenberg; [0018, 0020, 0022, 0024]).

As to Amended Claim 19, Rosenberg-Liu-Taylor discloses a method according to claim 11, further comprising: 
applying a size threshold to the other drivers in the social bubble; and reducing a number of the other drivers in the social bubble when the number of the other drivers in the social bubble exceeds the threshold ((Liu; [0063-0064, 0066, 0068, 0077]), where Liu discloses the ability to update the other drivers in the social bubble as well as managing the size of the social bubble.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Amended Claim 20, Rosenberg-Liu-Taylor discloses a method according to claim 19, further comprising: 
determining one or more of the other drivers to remove from the social bubble, comprising: applying one or more rules to the other drivers; and selecting at least one of the other drivers that satisfies the one or more rules for removal from the social bubble ((Liu; [0063-0064, 0066, 0068, 0077]), where Liu discloses the ability to update the other drivers in the social bubble as well as managing the size of the social bubble.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2007/0162550 A1, hereinafter Rosenberg), in view of Liu et al. (US 2014/0214933 A1, hereinafter Liu) and Taylor (US 2016/0080163 A1), in further view of Chalikouras et al. (US 2010/0131642 A1, hereinafter Chalikouras).

As to Claim 6, Rosenberg-Liu-Taylor discloses a system according to claim 1, but does not disclose wherein the central processing unit stores a recording of the verbal utterances between the participants and provides the recording to the participants.
In an analogous art, Chalikouras disclose storing a recording of the verbal utterances between the participants and provides the recording to the participants ((Chalikouras; [0055]), where Chalikouras discloses the ability to store and record verbal commands.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenberg-Liu-Taylor to include storing a recording of the verbal utterances between the participants and provides the recording to the participants as taught by Chalikouras to monitor the use of the vehicle having data communications (Chalikouras; [0007]).

As to Claim 16, Rosenberg-Liu-Taylor discloses a method according to claim 11, but does not disclose further comprising: storing a recording of the verbal utterances between the participants; and providing the recording to the participants.
In an analogous art, Chalikouras disclose storing a recording of the verbal utterances between the participants; and providing the recording to the participants ((Chalikouras; [0055]), where Chalikouras discloses the ability to store and record verbal commands.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenberg-Liu-Taylor to include storing a recording of the verbal utterances between the participants; and providing the recording to the participants as taught by Chalikouras to monitor the use of the vehicle having data communications (Chalikouras; [0007]).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Ricci et al. (US 2013/0145482 A1) discloses the modules and sensors within the vehicle to determine vehicle performance data for analysis.
Ricci (US 2013/0203400 A1) discloses presence reporting module based on vehicle context to enable further communication.
Abramson et al. (US 2015/0141043 A1) discloses the ability of adjust the driver geofence size based on vehicle operational status.

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        9.7.2022